Name: Commission Regulation (EEC) No 1158/82 of 14 May 1982 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/ 16 Official Journal of the European Communities 15 . 5 . 82 COMMISSION REGULATION (EEC) No 1158 /82 of 14 May 1982 fixing the import levies on milk and milk products whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3763/81 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 14 (8 ) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 3763/81 (3), as last amended by Regulation (EEC) No 1025/82 (4) ; Whereas the threshold prices were fixed for the 1981 /82 milk year by Council Regulation (EEC) No 852/81 of 1 April 1981 (*), last extended by Regulation (EEC) No 1 151 /82 (6) ; The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 16 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 (2) OJ No L 291 , 19 . 11 . 1979 , p . 17. (3 ) OJ No L 374, 30 . 12 . 1981 , p . 43 . 0 OJ No L 118 , 1 . 5 . 1982, p . 58 . H OJ No L 90 , 4 . 4 . 1981 , p . 7 . (') See page 4 of this Official Journal . 15 . 5 . 82 Official Journal of the European Communities No L 134/ 17 ANNEX to die Commission Regulation of 14 May 1982 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 Ala) 0110 18-62 04.01 A I b) 0120 16-21 04.01 A II a) 1 0130 16-21 04.01 A II a) 2 0140 19-86 04.01 A II b) 1 0150 15-00 04.01 A II b) 2 0160 18-65 04.01 B I 0200 39-96 04.01 B II 0300 84-54 04.01 B III 0400 130-65 04.02 A I 0500 6-71 04.02 A II a) 1 0620 68-32 04.02 A II a) 2 0720 105-01 04.02 A II a) 3 0820 107-43 04.02 A II a) 4 0920 123-25 04.02 A II b) 1 1020 61-07 04.02 A II b) 2 1120 97-76 04.02 A II b) 3 1220 100-18 04.02 A II b) 4 1320 116-00 04.02 A III a) 1 1420 20-56 04.02 A III a) 2 1520 27-76 04.02 A III b) 1 1620 84-54 04.02 A III b) 2 1720 130-65 04.02 B I a) 1820 36-27 04.02 B I b) 1 aa) 2220 per kg 0-6107 (' · ) 04.02 B I b) 1 bb) 2320 per kg 0-9776 (' ') 04.02 B I b) 1 cc) 2420 per kg 1-1600 (") 04.02 B I b) 2 aa) 2520 per kg 0-6107 C 2) 04.02 B I b) 2 bb) 2620 per kg 0-9776 C 2) 04.02 B I b) 2 cc) 2720 per kg 1-1600 (12) 04.02 B II a) 2820 38-21 04.02 B II b) 1 2910 per kg 0-8454 ( ,2) 04.02 B II b) 2 3010 per kg 1-3065 ( 12) 04.03 A 3110 153-70 04.03 B 3210 187-51 04.04 A I a) 1 3321 18-13 04.04 A I a) 2 3420 144-11 ( l3)(20) 04.04 A I b) 1 aa) 3521 18-13 04.04 A I b) 1 bb) 3619 144-11 C 3) (20) 04.04 A I b) 2 3719 144-11 (- 3) H 04.04 A II 3800 144-11 (20) 04.04 B 3900 1 66-56 H 04.04 C 4000 109-03 P) 04.04 D I 4120 36-27 04.04 D II a) 1 4410 125-92 (21 ) 04.04 D II a) 2 4510 128-59 04.04 D II b) 4610 225-31 04.04 E I a) 4710 166-56 04.04 E I b) 1 aa) 1 1 ) 4840 169-98 C 9) 04.04 E I b) 1 aa) 22) aaa) 4850 1 69-98 ( ,9) 04.04 E I b) 1 aa) 22) bbb) 4860 169-98 ( ,9) 04.04 E I b) 1 bb) 4870 169-98 C 9) No L 134/ 18 Official Journal of the European Communities 15. 5 . 82 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 1 cc) 4880 169-98 (l9) 04.04 E I b) 1 dd) 4890 169-98 04.04 E I b) 2 aa) 4922 132-68 ( ,J)(a) 04.04 E I b) 2 bb) 5022 132-68 (")(") 04.04 E I b) 3 5030 132-68 C 7) 04.04 E I b) 4 5060 132-68 (17) 04.04 E I b) 5 aa) 5130 132-68 (")(") H 04.04 E I b) 5 bb) 5140 132-68 H H 04.04 E I c) 1 5210 99-51 04.04 E i c) 2 5250 229-40 04.04 E II a) 5310 166-56 04.04 E II b) 5410 229-40 17.02 A II C 8) 5500 33-79 21.07 F I 5600 33-79 23.07 B I a) 3 5700 48-22 23.07 B I a) 4 5800 62-27 23.07 B I b) 3 5900 58-81 23.07 B I c) 3 6000 49-64 23.07 B II 6100 62-27 For notes (') to ( 10), see notes (') to (10) of Regulation (EEC) No 3763/81 (OJ No L 374, 30 . 12 . 1981 , p. 43). (") The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7-25 ECU ; and (c) 14-06 ECU. H The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 14-06 ECU. ( 13) The levy is limited to 9-07 ECU per 100 kg net weight for imports from Switzerland. C4) The levy on 100 kg net weight is limited to 6 % of the value for customs purposes . (15) The levy is limited to 75-33 ECU per 100 kg net weight for imports from Romania or Switzerland (Regulation (EEC) No 1054/68 as amended). ( 1S) The levy is limited to 99-51 ECU per 100 kg net weight for imports from Romania or Switzerland (Regulation (EEC) No 1054/68 as amended). ( 17) The levy is limited to 63-24 ECU per 100 kg net weight for imports from Bulgaria, Hungary, Romania, Turkey or Cyprus (Regulation (EEC) No 1054/68 as amended). ( 18) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (") Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 12-09 ECU. (M) The levy is limited to 18-13 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . (21 ) The levy is limited to 36-27 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . (u) The levy is limited to 55-00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . 15 . 5 . 82 Official Journal of the European Communities No L 134/ 19 (B) The levy is limited to 50-00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . (24) The levy is limited to 1813 ECU per 100 kg net weight for imports from Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall, notwith ­ standing general rule C 3 contained in Part I , Section I, of the Common Customs Tariff, be the representative rate , if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).